DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Examiner acknowledges the cancellation of claims 1, 5, and 8-23.
Applicant’s arguments in view of the claim amendments, see pages 5-13 of the Remarks, filed July 15, 2022, with respect to the 35 U.S.C. 103 rejection of claims 1-3, 6-7, and 24-28 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-3, 6-7, and 24-28 has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a means for spreading stress” in claims 1, 3, and 27-28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 2-4, 6-7, and 24-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are Fitzpatrick (CA 2283008 C) in view of Peters (EP 2179889 A1) in further view of Bishop (US 6584781 B2).
Regarding Claim 4:
Fitzpatrick discloses a ship or barge based compressed gas transport system that has:
a. a barge or ship (10, Figures 1 and 2);
c. a plurality of pipes (18, Figure 3) for fluid containment in said cargo hold, each pipe of the plurality of pipes having at least one end that is open (Page 5, Lines 3-13); and
d. the plurality of pipes is stacked in a hexagonal manner (Page 4, Lines 5-14).
	Fitzpatrick does not disclose:
b. a cargo hold in said barge or ship including a lower support and a side support on each side of the lower support; and
c. a plurality of pipes for fluid containment in said cargo hold, each pipe of the plurality of pipes having at least one end that is open, the plurality of pipes being supported on the lower support between the side support; and
e. an upper forcing member that is configured to forcefully bear down on the plurality of pipes to apply sufficient compressive force to the plurality of pipes stacked in the cargo hold so that friction between the pipes will prevent any significant relative movement of the pipes caused by motions of the barge or ship, or by flexing of the barge or ship, or by strains caused by differential temperature or pressure; and
f. a fluid line system connected to the open ends of the plurality of pipes for filling and unloading fluid to the pipes; and
wherein the upper forcing member is forced downwardly by a forcing mechanism, wherein said forcing mechanism is a plurality of jacks between the upper forcing member and a top fixed deck of the cargo hold.
Peters teaches trailer for transporting glass bottles that has:
b. a cargo hold (1, Figure 1, the trailer is the cargo hold) including a lower support (3 and 4, the frame (3) and loading area (4) is the lower support) and a side support (7, Figure 1, the vertical strut is the side support) on each side of the lower support (3 and 4, Figure 1); and
c. a plurality of pipes for fluid containment (2, Figure 1, the gas bottles are the pipes) in said cargo hold, each pipe of the plurality of pipes having at least one end that is open (Paragraph [0026]), the plurality of pipes being supported on the lower support between the side support (Paragraph [0027]); and 
e. an upper forcing member (9, Figure 1, the horizontal strut is the upper forcing member) that is configured to forcefully bear down (Paragraph [0031]) on the plurality of pipes (2, Figure 1) to apply sufficient compressive force to the plurality of pipes stacked in the cargo hold so that friction between the pipes will prevent any significant relative movement of the pipes caused by strains caused by differential pressure (Paragraphs [0031-0032] and [0035]); 
wherein the upper forcing member (9, Figure 1) is forced downwardly by a forcing mechanism (17, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fitzpatrick to include a cargo hold, a lower support, side supports, a plurality of pipes where each pipe of the plurality of pipes have at least one open end, the plurality of pipes being supported on the lower support, an upper forcing member, and a forcing mechanism as taught by Peters with the motivation to transport gas bottles on a transport module in a non-slip manner. 
	Fitzpatrick and Peters do not teach:
f. a fluid line system connected to the open ends of the plurality of pipes for filling and unloading fluid to the pipes; and
wherein said forcing mechanism is a plurality of jacks between the upper forcing member and a top fixed deck of the cargo hold.
Bishop teaches a method and apparatus for compressed gas that has:
a. a barge or ship (10, Figure 6) having a top deck (28, Figure 6); 
f. a fluid line system (86 and 88, the manifold is the fluid line system) connected to the open ends of the plurality of pipes (12, Figure 12) for filling and unloading fluid to the pipes (Column 21, Lines 40-52 and Column 21, Lines 67 to Column 22, Lines 1-3); and 
b. a cargo hold (16, Figure 7, the hull is the cargo hold) in said barge or ship (10, Figure 1) including a lower support (Figure 7, the bottom of the ship (10) is the lower support).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fitzpatrick and Peter to include a barge or ship having a top deck, a fluid line system and a cargo hold in said barge or ship including a lower support as taught by Bishop with the motivation to fill and empty the pipes to on shore systems.
It also would have been obvious to a person having ordinary skill in the art that the forcing mechanism (17, Figure 3) and cargo hold of Peters can be implemented into Fitzpatrick that is similar to the barge or ship in Bishop because in Bishop the cargo hold (16, Figure 5) is below the top deck (28, Figure 6). Thus, the forcing mechanism will be between the upper force member and the top deck. 
	The prior art fails, does not disclose, or make obvious:
Wherein said forcing mechanism is a plurality of jacks between the upper forcing member and a top fixed deck of the cargo hold.

The description of the assembly for transporting fluid comprising a barge or ship, a cargo hold, a lower support, a side support, a plurality of pipes, the plurality of pipes stacked in a hexagonal manner, an upper forcing member, a fluid line system, a forcing mechanism, and a plurality of jacks, in context of the present application and all other limitations in claim 4, defines a configuration that is not anticipated and not obvious over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Straile (US 3863460 A) teaches a device for the transport and storage of liquefied gases and liquids on ships that has a cargo hold, a ship, a plurality of pipes, the pipes stacked in a hexagonal manner, and a fluid line system.
Bolton (US 3830180 A) teaches a cryogenic ship containment system that has a cargo hold, a ship, a plurality of pipes, and a fluid line system.
Sterling (US 2810265 A) teaches a means for storing and transporting cold low boiling liquids that has a ship, a plurality of pipes, a cargo hold, and bottom support members. 
Fitzpatrick 2 (US 9975609 B2) teaches a ship for gas storage and transport that has a ship, a plurality of pipes, and bottom support members.
Donnelly (US 8091495 B2) teaches a compressed natural gas that has a ship, a plurality of pipes, a bottom support member, and a top deck. 
Becker (US 3937353 A) teaches a system or transportation of low-temperature fluids that has a ship, a plurality of pipes, a bottom support member, and forcing members. 
Lee (US 5040933 A) teaches a trailer for cylindrical container modules that has a cargo hold and a plurality of pipes stacked. 
	Stenning (US 5803005 A) teaches an assembly for transporting fluids that has a ship, a cargo hold, a plurality of pipes, and the plurality of pipes stacked. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753   
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753